DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
Claims 4-6, 16, 37, 39-41 and 46 has been amended.
Claims 3-8, 16, 19, 21-23, 37 and 39-50 are currently pending and have been examined.
 
Examiner notes: Although examined, the amendment received October 4, 2022 is technically non-responsive.
Applicant is reminded, as per 37 CFR 1.121(c):
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn- currently amended."
Specifically, the markings of claim 4. Claim 4 previously recited “wherein the at least one control module comprises a powertrain control module”. The amendments of claim 4 from October 4, 2022 recites “wherein the subset of the plurality of  s comprises [[a]] the powertrain control module. Claim amendments must be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Future claim amendments that fail to adhere to the requirements of 37 CFR 1.121 will be considered non-responsive and will not be examined.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 39-45 under 35 USC § 112, 1st paragraph is withdrawn in light of Applicant’s amendments. 
The rejection of claims 39-50 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments. 
The rejection of claims 3-8, 16, 19, 21-23, 37 and 39-50 under 35 USC § 101 is maintained. Please see the Response to Arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 50 recites “wherein the source of value is operative to purchase a reward”. Applicant’s disclosure does not describe to purchase a reward, as per ¶ 0056 describes the CarHub Rewards System as a product for rewarding users for product interactions in the CarHub ecosystems.
The claims was examined as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-8, 16, 19, 21-23, 37 and 39-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 3-8, 16, 19, 21-23, 37 and 39-50 falls within statutory class of a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claim 4:
at a first moment: 
collecting, using the communication module of the electronic subsystem, diagnostic data from at least a subset of the plurality of control modules of the vehicle; 
wherein the subset of the plurality of control modules comprises the powertrain control module and;
storing, in the memory module, first moment data comprising: 
first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; 
and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; 
or time data at the first moment; at a second moment after the first moment: 
accessing, using the communication module of the electronic subsystem,  repair resolution event data indicative of a repair resolution event for the new repair need event; 
and storing, in the memory module, second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; 
automatically determining, using processor module of the electronic subsystem, health of the vehicle based on the stored first moment data and the stored second moment data, wherein the determined health comprises a health score that is determined based on the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is defined to be dependent on the difference between the first status data and the second status data; and
using the determined health score of the vehicle to facilitate, using the processor module of the electronic subsystem,  at least one of: maintenance of the vehicle; or transfer of the ownership of the vehicle.

Claim 39:
A method for managing a vehicle using an electronic subsystem comprising a processor module, a memory module, and a communications module that is communicatively coupled to a plurality of vehicle data sources of the vehicle, wherein the plurality of vehicle data sources comprises a powertrain control module, the method comprising: 
at a first moment: 
automatically collecting, using the communications module of the electronic subsystem, diagnostic data at the electronic subsystem from at least a subset of the plurality of vehicle data sources, wherein the subset of the plurality of vehicle data sources comprises the powertrain control module; and automatically processing, using the processor module of the electronic subsystem, the collected diagnostic data to identify and store the following in the memory module of the electronic subsystem: 
initial repair need event data indicative of a type of a first repair need event being initially identified by the processed collected diagnostic data as unresolved at the first moment; 
and need initiation data indicative of at least one of the following: 
odometer data of the vehicle at the first moment; 
or time data at the first moment; 
at each of a plurality of additional moments after the first moment:
automatically collecting, using the communications module of the electronic subsystem, additional diagnostic data at the electronic subsystem from at least one of the plurality of vehicle data sources; automatically processing, using the processor module of the electronic subsystem, the collected additional 6Application No. 15/601,561 (Attorney Docket No.: CARMOXY001US1) Reply dated December 21, 2021Reply to Non-Final Office Action of August 3, 2021diagnostic data to identify and store the following in the memory module of the electronic subsystem: 
continued repair need event data for the additional moment after the first moment indicative of the first repair need event being identified by the processed collected additional diagnostic data as still unresolved at the additional moment after the first moment; 
and need continuation data for the additional moment after the first moment indicative of at least one of the following: 
odometer data of the vehicle at the additional moment after the first moment; 
or time data at the additional moment after the first moment; and 
automatically calculating, using the processor module of the electronic subsystem, a health score of the vehicle for the additional moment after the first moment, wherein the calculating comprises increasing a slope of a health degradation feature of the health score for decreasing a value of the calculated health score of the vehicle based on a magnitude of a difference between the need initiation data and the need continuation data for the additional moment after the first moment; 
and automatically presenting to a user, using the processor module of the electronic subsystem, a recommendation to adjust a financing state of the vehicle based on the calculated health score. Claim 46:
A method for managing a vehicle using an electronic subsystem comprising a processor module, a memory module, and a communications module that is communicatively coupled to a plurality of vehicle data sources of the vehicle, wherein the plurality of vehicle data sources comprises a powertrain control module, the method comprising: 
automatically continually collecting, using the communications module, diagnostic data at the electronic subsystem from at least a subset of the plurality of vehicle data sources, wherein the subset of the plurality of vehicle data sources comprises the powertrain control module; automatically recalculating, using the processor module, a health score of the vehicle, wherein the recalculating comprises decreasing a value of the health score as a magnitude of a measurement increases between initial detection by the processor module of a maintenance need event from the collected diagnostic data and detection by the processor module of a maintenance resolution event for the maintenance need event from the collected diagnostic data; 
and automatically, presenting to a user, using the processor module, a source of value that improves the user's relationship with the vehicle based on the value of the recalculated health score.

Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mathematical Concepts including mathematical relationships and calculations and Certain Methods of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The electronic sub/system comprising a processor module, a memory module and a communication module (processor, memory and communication components as shown in Figures 1 and 1A from Applicant’s disclosure) is recited at a high level of generality, i.e., as a generic processor. This generic processor is no more than mere instructions to apply the exception using a generic processor component. Further, processor configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor module of an electronic system (processor and memory) . Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor module of an electronic system (processor and memory) type structure at ¶ 0026: “Processor 112 may be used to run one or more applications, such as an application that may be provided as at least a part of one data structure 119 that may be accessible from memory 113 and/or from any other suitable source (e.g., from VMS subsystem 10 via an active internet connection or otherwise).” See also Figures 1 and 1A. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 3, 5-8, 16, 19, 21-23, 27, 37, 40-45 and 46-50 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claim 3 further limit the abstract idea by defining that the diagnostic data is indicative of past operation of the vehicle (a more detailed abstract idea remains an abstract idea). Claim 5 further limit the abstract idea by calculating a current monetary value of the vehicle based on the health score (a more detailed abstract idea remains an abstract idea). Claim 6 further limit the abstract idea by calculating a current monetary value of the vehicle based on the health score, sales history and an offered sale price (a more detailed abstract idea remains an abstract idea). Claim 7 further limit the abstract idea by defined the offered sale price for vehicles of the same type (a more detailed abstract idea remains an abstract idea). Claim 8 further limit the abstract idea as the offered sale price for current vehicles available within a particular distance and available everywhere (a more detailed abstract idea remains an abstract idea). Claim 16 further limit the abstract idea by presenting an offer for sale with the health score (a more detailed abstract idea remains an abstract idea). Claim 19 further limit the abstract idea by determining the health score with additional types of data of the collected diagnostic data (a more detailed abstract idea remains an abstract idea). Claim 21 further limit the abstract idea defining the new repair need event (a more detailed abstract idea remains an abstract idea). Claims 22, 44 and 47 further limit the abstract idea by defining the difference between the first status/need initiation data/initial detection and the second status/need continuation data/the detection based on time/duration data (a more detailed abstract idea remains an abstract idea). Claims 23, 45 and 48 further limit the abstract idea by defining the difference between the first status/need initiation data/ initial detection and the second status/need continuation data/ the detection based on odometer/distance traveled data (a more detailed abstract idea remains an abstract idea). Claim 37 further limit the abstract idea by providing an inertial measurement unit (a more detailed abstract idea remains an abstract idea).Claim 40 further limit the abstract idea by predicting monetary values of the vehicle (a more detailed abstract idea remains an abstract idea). Claim 41 further limit the abstract idea by collecting financial data for the best time to sell the vehicle (a more detailed abstract idea remains an abstract idea). Claim 42 further limit the abstract idea by providing re-financing options (a more detailed abstract idea remains an abstract idea). Claim 43 further limit the abstract idea by determining a good time to sell a vehicle (a more detailed abstract idea remains an abstract idea). Claim 49 further limit the abstract idea by providing a recommendation to sell the vehicle (a more detailed abstract idea remains an abstract idea). And claim 50 further limit the abstract idea by purchasing a reward (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within Certain Methods of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on October 4, 2022 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection of claims 3-8, 16, 19, 21-23, 37 and 39-50 (Remarks, page 13).. Examiner respectfully disagrees. Regarding the amended claims, the current 101 rejection is applied to these claims. In terms of the 2019 Patent Eligibility Guidance (2019 PEG), all claims fall into at least one statutory class. The claims incorporate the abstract ideas of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) the claims describe that based on the vehicle health score, the vehicle need maintenance or can be transferred (sale) or can be sell (future monetary value) or the user needs a new car (i.e., suggestion/recommendation); therefore, we answer "yes" to Prong 1 of Step 2A and move onto Prong 2 of Step 2A. The additional elements are processor and a memory and they are applied at a high level to perform the respectively correlated functions in the claims. Accordingly, the additional elements are not seen to integrate the abstract ideas in a practical application because they do not impose meaningful limits on practicing the abstract ideas. We answer "yes" to Prong 2 of Step 2A. The Step 2B analysis applied in the rejection under 35 U.S.C. 101 in the final rejection is still relevant. The rejection under 35 U.S.C. 101 is maintained. 
With regard to the 35 U.S.C. 103 rejections. Applicant argues that (1) Nowhere does Tripathi and/or Yi and/or Rybak, either alone or in any combination, show or suggest such a particular method, as recited by applicant's amended independent claim 4. None of the references even mention a new repair need event (e.g., an untreated repair event) or storing odometer or time data when the new repair need event is identified or storing odometer or time data when repair resolution event data is accessed for the new repair need event, let alone using such data for determining a health score of a vehicle.” (page 18).
In response to Applicant’s argument (1). Examiner respectfully disagrees. As explained above, the claims were examined as best understood. Rybak teaches the collection of diagnostic data to determine a health score in ¶ 0169: The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” As explained below Tripathi and Rybak collect diagnostic data and store historical data (i.e., previous maintenance) to determine the health of a vehicle. Further, Rybak teaches in ¶ 0052: “it should also be understood that the vehicle operation data also may include information that enables (for example based on invoking the analytics engine 72 the prediction if certain break downs are likely to occur, and avoidance measures including preventive repairs or part replacements may be recommended. This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed,” i.e., repair resolution event “proximity to maintenance thresholds based on actual odometer value” i.e., repair need event, “as well as vehicle model specific and operating environment specific facts.” In a broadest reasonable interpretation to one of ordinary skill in the art at the time the application was filed, the automatic message describes a  repair need event and it has to be repaired in the next two weeks i.e., a repair need event that has been detected that need to be treated. In order to match vehicle maintenance profiles against previous services completed, this vehicle maintenance profiles contains the repair resolution event, the duration of the repair resolution event of previous services completed. Then business rules are applied in order to compare to a maintenance threshold (based on previous services completed), which will display the above message for repair need event based on odometer values in their dashboard generator 84 (Rybak ¶ 0041). The same rationale applies to claims 39 and 46.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 19, 21-23, 39 and 44-45  are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2) further in view of Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak”.
Claim 3:
Tripathi as shown discloses the following limitations:
wherein the diagnostic data comprises data indicative of past operation of the vehicle (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also figure 2);
Claim 4:
Tripathi as shown discloses a method for managing a vehicle using an electronic subsystem comprising a processor module, a memory module, and a communications module that is communicatively coupled to a plurality of control modules of the vehicle (Figure 1 and col. 2, lines: 10-14), wherein the plurality of control modules comprises a powertrain control module, the method comprising: 
at a first moment: collecting, using the communication module of the electronic subsystem, diagnostic data from at least a subset of the plurality of control modules of the vehicle  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.” And col. 4, lines 64-67 to col. 5, lines 1-4: “system 10 is linked to vehicle 8 to collect data. Vehicle analyzer 12 interfaces with the Engine Control Module (ECM) on a vehicle via standardized communications protocol, connector and hardware that is adapted to link to the data port of wireless Internet ready phones 16. Application software allows for communication between the wireless Internet ready phone 16 and the vehicle onboard computer.”);
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing a powertrain control module as shown does:
wherein the subset of the plurality of control modules comprises the powertrain control module (¶ 0040: “Non-limiting example sensor interface modules 66 include powertrain control, climate control, body control, and/or the like.”);
Both Tripathi and Yi teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the subset of the plurality of control modules comprises the powertrain control module into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi teaches in col. 4, lines 5-8: “The vehicle analyzer will also translate any specific fault codes stored in the onboard computer system to useable information for the user in order to diagnose and repair the vehicle.” Tripathi as explained above determined the health of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
storing, in the memory module (¶ 0186),  first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment (¶ 0158: “The mileage and Diagnostic Trouble Code information can be used to generate notifications to the vehicle customer relaying that service is required.” See also ¶ 0016: “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle”)
at a second moment after the first moment: accessing, using the communication module of the electronic subsystem (¶ 0186), repair resolution event data indicative of a repair resolution event for the new repair need event; and storing, in the memory module (¶ 0186) second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; (¶ 0169: “The rules engine facilitates matching of vehicle maintenance profiles against previous services completed” i.e., the repair resolution event data), “proximity to maintenance thresholds based on actual odometer value”);
automatically determining, using the processor module of the electronic subsystem, health of the vehicle based on the stored first moment data and the stored moment data, wherein the determined health comprises a health score that is determined based on the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is defined to be dependent on the difference between the first status data and the second status data (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs..” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also  ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as storing, in the memory module, first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment; at a second moment after the first moment: accessing, using the communication module of the electronic subsystem, repair resolution event data indicative of a repair resolution event for the new repair need event; and storing, in the memory module, second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; automatically determining, using processor module of the electronic subsystem, health of the vehicle based on the stored first moment data and the stored moment data, wherein the determined health comprises a health score that is determined based on the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is defined to be inversely proportional to the difference between the first status data and the second status data  into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
In addition, Tripathi teaches:
and using the determined health score of the vehicle to facilitate, using the processor module of the electronic subsystem, at least one of: maintenance of the vehicle; or transfer of the ownership of the vehicle (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase.”);
Claim 19:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the health score that is further determined based on the following  additional types of data of the collected diagnostic data at the fist moment data indicative of habits of vehicle operation; and data indicative of environmental weather during vehicle operation (¶ 0169: The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0013: “the current vehicle operation data includes one or more of (a) current odometer information, (b) current engine performance information, (c) current fuel consumption information, and (d) current performance of vehicle sub-systems including engine emission systems, clif the inventionmate systems, or electrical systems.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the health score that is further determined based on the following  additional types of data of the collected diagnostic data at the first moment: data indicative of habits of vehicle operation; and data indicative of environmental weather during vehicle operation into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 21:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the new repair need event is one of an untreated maintenance event or an untreated collision event (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., untreated maintenance event, “their performance may decrease below levels that are safe”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the new repair need event is one of an untreated maintenance event or an untreated collision event into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 22:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the difference between the first status and the second status data comprises a duration of time between the  time data at the first moment and the time data at the second moment (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., duration of time, “their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the difference between the first status and the second status data comprises a duration of time between the  time data at the first moment and the time data at the second moment into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 23:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the difference between the first status data and the second status data comprises distance between odometer data of the vehicle at the first moment and the odometer data of the vehicle at the second moment (¶ 0052: “Accurate odometer information is also important to manage recall efficiently and therefore profitably. […] This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the difference between the first status data and the second status data comprises distance between odometer data of the vehicle at the first moment and the odometer data of the vehicle at the second moment into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 39:
Tripathi as shown discloses a method for managing a vehicle using an electronic subsystem comprising  a processor module, a memory module and a communication module that is communicatively coupled to a plurality of vehicle data sources of the vehicle (col. 2, lines 1-5: “The present invention provides a vehicle analyzer that can be embodied as a microprocessor-based hardware/software package designed to communicate with OBD (onboard diagnostics) computer systems contained in 1996 and later vehicles sold in the United States.”), wherein the plurality of vehicle data sources comprises a powertrain control module the method comprising: 
at a first moment: automatically collecting, using the communication module of the electronic subsystem (col. 2, lines 1-5),  diagnostic data from at least a subset of the plurality of vehicle data sources  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.”);
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing a powertrain control module as shown does:
wherein the subset of the plurality of vehicle sources comprises a powertrain control module (¶ 0040: “Non-limiting example sensor interface modules 66 include powertrain control, climate control, body control, and/or the like.”);
Both Tripathi and Yi teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the subset of the plurality of vehicle sources comprises a powertrain control module into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi teaches in col. 4, lines 5-8: “The vehicle analyzer will also translate any specific fault codes stored in the onboard computer system to useable information for the user in order to diagnose and repair the vehicle.” Tripathi as explained above determined the health of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
automatically processing, using the processor module of the electronic subsystem, the collected diagnostic data to identify and store the following in the memory module of the electronic subsystem (¶ 0155: “The vehicle data processor is the logical assembly of application components used in the communication to the data harvesting devices 62 through a secure and reliable protocol through to the decoding of vehicle GAN and OBD data” and ¶ 0186: “The operating system 101, application program 103, and data 123 may be stored in storage unit 104 and loaded into memory 106, as may be required.”);
initial repair need event data indicative of a type of a first repair need event being initially identified by the processed collected diagnostic data as unresolved at the first moment; and need initiation data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment (¶ 0158: “The mileage and Diagnostic Trouble Code information can be used to generate notifications to the vehicle customer relaying that service is required.” See also ¶ 0016: “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle”)
at each of a plurality of additional moments after the first moment: automatically collecting, using the communications module of the electronic subsystem, additional diagnostic data at the electronic subsystem from at least one of the plurality of vehicle sources (¶ 0036: “the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0155”); 
 automatically processing, using the processor module of the electronic subsystem, the collected additional diagnostic data to identify and store the following in the memory module of the electronic subsystem: (¶ 0155: “The vehicle data processor is the logical assembly of application components used in the communication to the data harvesting devices 62 through a secure and reliable protocol through to the decoding of vehicle GAN and OBD data” and ¶ 0186: “The operating system 101, application program 103, and data 123 may be stored in storage unit 104 and loaded into memory 106, as may be required.”);
continued repair need event data for the additional moment after the first moment indicative of the first repair need event being identified by the processed collected additional diagnostic data as still unresolved at the additional moment after the first moment (¶ 0052: “the analytics engine 72 the prediction if certain break downs are likely to occur, and avoidance measures including preventive repairs or part replacements may be recommended. This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks, their performance may decrease below levels that are safe.”);
and need continuation data for the additional moment after the first moment indicative of at least one of the following: odometer data of the vehicle at the additional moment after the first moment; or time data at the additional moment after the first moment; (¶ 0169: “The rules engine facilitates matching of vehicle maintenance profiles against previous services completed”, “proximity to maintenance thresholds based on actual odometer value” see also ¶ 0052);
and automatically calculating, using the processor module of an electronic subsystem, a health score of the vehicle for the additional moment after the first moment, wherein the calculating comprises increasing a slope of health degradation feature of the health score for decreasing a value of the calculated health score of the vehicle based on a magnitude of a difference between the need initiation data and the need continuation data for the additional moment after the first moment; (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed,” i.e., increase the slope of health degradation “proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also  ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., an unresolved event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as automatically processing, using the processor module of the electronic subsystem, the collected diagnostic data to identify and store the following in the memory module of the electronic subsystem: initial repair need event data indicative of a first repair need event being initially identified by the processed collected diagnostic data as unresolved at the first moment; and need initiation data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment; at each of a plurality of additional moments after the first moment: automatically collecting, using the communications module of the electronic subsystem, additional diagnostic data at the electronic subsystem from at least one of the plurality of vehicle sources; automatically processing, using the processor module of the electronic subsystem, the collected additional diagnostic data to identify and store the following in the memory module of the electronic subsystem: continued repair need event data for the additional moment after the first moment indicative of the first repair need event being identified by the processed collected additional diagnostic data as still unresolved at the additional moment after the first moment; and need continuation data for the additional moment after the first moment indicative of at least one of the following: odometer data of the vehicle at the additional moment after the first moment; or time data at the additional moment after the first moment; and automatically calculating, using the processor module of an electronic subsystem, a health score of the vehicle for the additional moment after the first moment, wherein the calculating comprises increasing a slope of health degradation feature of the health score for decreasing a value of the calculated health score of the vehicle based on a magnitude of a difference between the need initiation data and the need continuation data for the additional moment after the first moment into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
In addition, Tripathi teaches:
automatically presenting to a user, a recommendation to adjust a financing state of the vehicle based on the calculated health score (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase.”);
Claim 44:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the difference between the need initiation and the need continuation data comprises a difference between the time data at the first moment and the time data at the additional moment (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks, their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the difference between the first status and the second status data comprises a duration of time between the  time data at the first moment and the time data at the second moment into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 45:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the difference between the need initiation data and the need continuation data comprises a difference between the odometer data of the vehicle at the first moment and the odometer data of the vehicle at the additional moment (¶ 0052: “Accurate odometer information is also important to manage recall efficiently and therefore profitably. […] This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication-69 device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the difference between the first status data and the second status data comprises distance between odometer data of the vehicle at the first moment and the odometer data of the vehicle at the second moment into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 4, further in view of Swinson et al., (US 8,645,193 B1) hereinafter “Swinson”.
Claim 5:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing a current monetary value of the vehicle as shown does:
further comprising automatically calculating, using the processor module of the electronic subsystem, a current monetary value of the vehicle based on the health score (Figure 8, see also col. 4, lines 2-7: “The user can then be presented with a display pertinent to the provided information utilizing the aggregated data set or associated determined pricing data where the user can make a variety of determinations such as a trade-in price, a list price, an expected sale price or range of sale prices or an expected time to sale.” See also col. 10, lines 1-3: “Depreciation Function may be defined as a mathematical/statistical formula that will output a current value of the vehicle, given age, mileage, condition”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising automatically calculating, using the processor module of the electronic system, a current monetary value of the vehicle based on the health score into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Claim 6:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing a current monetary value of the vehicle as shown does:
further comprising automatically calculating, using the processor module of the electronic subsystem, a current monetary value of the vehicle based on the health score (Figure 8, see also col. 4, lines 2-7: “The user can then be presented with a display pertinent to the provided information utilizing the aggregated data set or associated determined pricing data where the user can make a variety of determinations such as a trade-in price, a list price, an expected sale price or range of sale prices or an expected time to sale.” See also col. 10, lines 1-3: “Depreciation Function may be defined as a mathematical/statistical formula that will output a current value of the vehicle, given age, mileage, condition”);
sales history for vehicles of a same type as the vehicle; and (Figure 8, see also col. 7, lines 64-67 to col. 8, line 1: “(a) Used vehicle sale transactions: this dataset comprises the individual historical sales transactions, which includes the core information about the sale including the vehicle year, make, model, trim, identification, region, sale price, mileage, condition, options, etc.”);
an offered sale price for currently available vehicles of the same type as the vehicle (Figure 8, see also col. 8, lines 1-5: (b) Used vehicle listing data: this dataset captures the historical as well as current listings available in the market, which includes vehicle year, make, model, trim, identification, region, listing price, mileage, condition, etc.; ”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising automatically calculating, using the processor module of the electronic system, a current monetary value of the vehicle based on the health score; sales history for vehicles of the same type as the vehicle; and the offered sale price for currently available vehicles of the same type as the vehicle into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Claim 7:
Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises only the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of a location of the vehicle (Figure 8, see also col. 15, lines 19-23: “At step 928, the system may determine if there are sufficient transactions for a given YMM (year, make, model) within a particular distance of the zip code For example, in some embodiments, a base of 100 miles of each zip code are used.” col. 9, lines 54-65: “the bin is the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Exemplary bins are shown in FIG. 4. In the example illustrated, the bin is defined in terms of Year, Make, Model, and ZIP Code. In some embodiments, ZIP Code refers to a center of a geographic region (e.g., on the order of tens or hundreds of miles). The actual region could be larger than a single ZIP code. In the example illustrated, Bin 1 thus comprises Year 2009, Make Honda, Model Civic, and ZIP Code 90401. Bin 2 comprises Year 2005, Make Toyota, Model Camry, and ZIP Code 78701.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises only the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of the location of the vehicle into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Claim 8:
Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises: the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of a location of the vehicle; and the offered sale price for vehicles of the same type as the vehicle that are currently available everywhere (Figure 8, see also col. 9, lines 54-65: “the bin is the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Exemplary bins are shown in FIG. 4. In the example illustrated, the bin is defined in terms of Year, Make, Model, and ZIP Code. In some embodiments, ZIP Code refers to a center of a geographic region (e.g., on the order of tens or hundreds of miles). The actual region could be larger than a single ZIP code. In the example illustrated, Bin 1 thus comprises Year 2009, Make Honda, Model Civic, and ZIP Code 90401. Bin 2 comprises Year 2005, Make Toyota, Model Camry, and ZIP Code 78701.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises: the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of the location of the vehicle; and the offered sale price for vehicles of the same type as the vehicle that are currently available everywhere into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al., (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 4, further in view of Swinson et al., (US 8,645,193 B1) hereinafter “Swinson” and Hirtenstein et al., (US 8,005,759 B2) hereinafter “Hirtenstein”.
Claim 16:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing an offer for sale of the vehicle as shown does:
further comprising presenting, using a user interface output component of the electronic subsystem, an offer for sale of the vehicle (Figure 8 and col. 3, lines 61-66: “actual sales transaction data may be obtained from a variety of sources. This historical transaction data may be aggregated into data sets and the data sets processed to determine desired pricing data, where this determined pricing data may be associated with a particular configuration (e.g. make, model, power train, options, mileage, etc.) of a vehicle”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as presenting, using a user interface output component of the electronic system, an offer for sale of the vehicle into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Swinson describe an offer for sale of the vehicle in Figure 8. Tripathi in view of Yi, Rybak and Swinson is silent with regard to the following limitations. However Hirtenstein in an analogous art of vehicle management for the purpose of providing the health score as shown does:
wherein [the offer] includes the health score (Figure 6, see also Abstract “a score generator system that generates an automated vehicle specific valuation of a used car based on the physical and historical attributes of that vehicle.” And col. 35, lines 27-29: “ Additional elements may include actual wholesale or retail prices, or the actual “popularity” of the vehicle make/model/year combination”);
Both Tripathi and Hirtenstein teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Hirtenstein teaches in the col. 9, lines 37-39:  “The numerical score, on the other hand, may provide a more accurate way to compare multiple cars that a purchaser is considering.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Hirtenstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hirtenstein to the teaching of Tripathi in view of Yi, Rybak and Swinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as presenting, using a user interface output component of the electronic system, an offer for sale of the vehicle into similar systems. Further, as noted by Hirtenstein “the vehicle scoring method is specifically tailored to pre-owned vehicles and includes attributes relating to the vehicle's history.” (Hirtenstein, col. 2, lines 37-38).
Claims 37, 40-43 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al., (US 2014/0040434 A1), hereinafter “Rybak” as applied to claims 4and 39 above further in view of Kator et al., (US 9,053,589 B1) hereinafter “Kator”.
Claim 37:
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing an inertial measurement unit as shown does:
wherein the plurality of control modules further comprises an inertial measurement unit in the vehicle (¶ 0039-0040: the vehicle crash and/or collision detection sensor interface 52 is/are operatively connected to the vehicle bus 34. The crash sensors 54 provide information to the telematics unit 14 via the crash and/or collision detection sensor interface 52 regarding the severity of a vehicle collision, such as the angle of impact and the amount of force sustained. Other vehicle sensors 64, connected to various sensor interface modules 66 are operatively connected to the vehicle bus 34. Example vehicle sensors 64 include, but are not limited to, gyroscopes, accelerometers, magnetometers, emission detection and/or control sensors, environmental detection sensors, and/or the like.”);


Both Tripathi and Yi teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wherein the plurality of control modules further comprises an inertial measurement unit in the vehicle into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi in view of Yi and Rybak as explained above teaches the new repair event. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing a collision event as shown does:
and wherein the new repair event comprises a collision event (col. 6, lines 13-15: “The vehicle's accident history may also be used to predict the likelihood of an additional future accident or accidents and the severity thereof.” And col. 10, lines 57-60: “The score monitor module 252 also enables the generation of alerts of vehicle history events to users, such as for example accidents, mileages crossing predetermined thresholds, and the like.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the new repair event comprises a collision event into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 40:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of predicting a future monetary value as shown does:
further comprising, at a particular additional moment of the plurality of additional moments, after the first moment, automatically predicting, using the processor module of the electronic subsystem, based on the automatically calculated health score (col. 2, lines 9-12: “a tool to use the vehicle score and predictions to compare vehicle valuations and loan values, providing a user with a way to better understand the timing to optimize the sale or trade-in of a vehicle”, see also col. 2, lines 23-24: “Certain repairs or modifications also may allow a vehicle's score to increase” and col. 6, lines 20-23: “a user may be able to receive feedback for how the score would be affected if an additional 20,000 miles are driven, an accident occurs, and/or a particular repair is made.”); 
a plurality of future monetary values of the vehicle, one for each one of a plurality of future moments in time after the particular additional moment, wherein an amount of time between the particular additional moment in time and a first future moment in time of the plurality of future moments in time is less than the amount of time between the particular additional moment in time and a second future moment in time of the plurality of future moments in time (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, for example, a car may start at a high or perfect score and the predictor may indicate that it will sharply decline for the first few months off the line. Next the decline may taper off for four years, followed by another sharp decline. While this may not signal the end of the life of the car, an owner may choose to sell the car or trade it in before the fourth year.” See also col. 13, lines 17-26: “The finance module 362 can then use the information provided to help project data that may aid a user in deciding when to sell, trade-in, or otherwise dispose of a vehicle. For example, the score monitor 252 and score generator 102 can be used to project the likely decline in a vehicle's score, and in turn, the sale or trade-in value of the vehicle. In some embodiments, the predicted score may be used to estimate the trajectory of the vehicle's value over time, thereby facilitating a decision for optimum sale or trade in value and/or timing.” 
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user..” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising, at a particular additional moment of the plurality of additional moments, after the first moment,  s automatically predicting, using the processor module of the electronic subsystem, based on the automatically calculated health score, 	a plurality of future monetary values of the vehicle, one for each one of a plurality of future moments in time after the particular additional moment, wherein an amount of time between the particular additional moment in time and a first future moment in time of the plurality of future moments in time is less than the amount of time between the particular additional moment in time and a second future moment in time of the plurality of future moments in time into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 41:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
further comprising: collecting financial data about a current financing condition of the vehicle (col. 13, lines 4-14: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use.”);
and automatically determining, using the processor module of the electronic system, that the first future moment in time of the plurality of future moments is a recommended time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, for example, a car may start at a high or perfect score and the predictor may indicate that it will sharply decline for the first few months off the line. Next the decline may taper off for four years, followed by another sharp decline. While this may not signal the end of the life of the car, an owner may choose to sell the car or trade it in before the fourth year.” See also col. 13, lines 17-26: “The finance module 362 can then use the information provided to help project data that may aid a user in deciding when to sell, trade-in, or otherwise dispose of a vehicle. For example, the score monitor 252 and score generator 102 can be used to project the likely decline in a vehicle's score, and in turn, the sale or trade-in value of the vehicle. In some embodiments, the predicted score may be used to estimate the trajectory of the vehicle's value over time, thereby facilitating a decision for optimum sale or trade in value and/or timing.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle; and automatically determining, using the processor module of the electronic system, that the first future moment in time of the plurality of future moments is a recommended time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 42:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
 collecting financial data about a current financing condition of the vehicle; and determining, using the processor module of the electronic system, at least one re-financing option based on the collected financial data and the predicted plurality of future monetary values (col. 13, lines 4-14 and 26-29: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use. […] the estimates of the vehicle's future value may be used in conjunction with the financing terms of the vehicle in order to facilitate a lease buy-out decision.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle and determining, using the processor module of the electronic system, at least one re-financing option based on the collected financial data and the predicted plurality of future monetary values into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 43:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
collecting financial data about a current financing condition of the vehicle (col. 13, lines 4-14: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use.”);
and automatically determining, using the processor module of the electronic system, that the particular additional  moment in time is a good time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, for example, a car may start at a high or perfect score and the predictor may indicate that it will sharply decline for the first few months off the line. Next the decline may taper off for four years, followed by another sharp decline. While this may not signal the end of the life of the car, an owner may choose to sell the car or trade it in before the fourth year.” See also col. 13, lines 17-26: “The finance module 362 can then use the information provided to help project data that may aid a user in deciding when to sell, trade-in, or otherwise dispose of a vehicle. For example, the score monitor 252 and score generator 102 can be used to project the likely decline in a vehicle's score, and in turn, the sale or trade-in value of the vehicle. In some embodiments, the predicted score may be used to estimate the trajectory of the vehicle's value over time, thereby facilitating a decision for optimum sale or trade in value and/or timing.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle; and automatically determining, using the processor module of the electronic system, that it the current moment in time is a good time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 46:
Tripathi as shown discloses a method for managing a vehicle using an electronic subsystem comprising  a processor module, a memory module and a communication module that is communicatively coupled to a plurality of vehicle data sources of the vehicle (col. 2, lines 1-5: “The present invention provides a vehicle analyzer that can be embodied as a microprocessor-based hardware/software package designed to communicate with OBD (onboard diagnostics) computer systems contained in 1996 and later vehicles sold in the United States.”), wherein the plurality of vehicle data sources comprises a powertrain control module the method comprising:
automatically continually collecting, using the communication module (col. 2, lines 1-5),  diagnostic data at the electronic subsystem from at least a subset of the plurality of vehicle data sources  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.”);
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing a powertrain control module as shown does:
wherein the subset of the plurality of vehicle sources comprises a powertrain control module (¶ 0040: “Non-limiting example sensor interface modules 66 include powertrain control, climate control, body control, and/or the like.”);
Both Tripathi and Yi teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the subset of the plurality of vehicle sources comprises a powertrain control module into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi teaches in col. 4, lines 5-8: “The vehicle analyzer will also translate any specific fault codes stored in the onboard computer system to useable information for the user in order to diagnose and repair the vehicle.” Tripathi as explained above determined the health of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
automatically recalculating, using the processor module, a health score of the vehicle (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also  ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as automatically recalculating, using the processor module, a health score of the vehicle into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Tripathi in view of Yi and Rybak as explained above teaches the initial detection and the maintenance need and resolution event. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the recalculating comprises decreasing a value of the health score as a magnitude of a measurement increases between initial detection by the processor module of a maintenance need event from the collected diagnostic data and detection by the processor module of a maintenance resolution event for the maintenance need event from the collected diagnostic data; (col. 6, lines 19-21: “a user may be able to receive feedback for how the score would be affected if an additional 20,000 miles are driven, an accident occurs, and/or a particular repair is made.” An accident and particular repairs decrease the value of the health score. And col. 10, lines 57-60: “The score monitor module 252 also enables the generation of alerts of vehicle history events to users, such as for example accidents, mileages crossing predetermined thresholds, and the like.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the recalculating comprises decreasing a value of the health score as a magnitude of a measurement increases between initial detection by the processor module of a maintenance need event from the collected diagnostic data and detection by the processor module of a maintenance resolution event for the maintenance need event from the collected diagnostic data into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
In addition, Tripathi teaches:
automatically presenting to a user, using the processor module, a source of value that improves the user’s relationship with the vehicle based on the value of the recalculated health score (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase.”);
Claim 47:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the measurement comprises duration of time between the initial detection of the maintenance need event and the detection of the maintenance resolution event (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., duration of time, “their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the measurement comprises duration of time between the initial detection of the maintenance need event and the detection of the maintenance resolution event into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 48:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the measurement comprises distance traveled by the vehicle between the initial detection of the maintenance need event and the detection of the maintenance resolution event (¶ 0052: “Accurate odometer information is also important to manage recall efficiently and therefore profitably. […] This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the measurement comprises distance traveled by the vehicle between the initial detection of the maintenance need event and the detection of the maintenance resolution event into similar systems. Further, as noted by Rybak “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle; and generate a request for scheduling of a service or recall appointment, and send this request to one or more communication devices associated with the user (Rybak, ¶ 0016).
Claim 49:
Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
 wherein the source of value comprises a recommendation to sell the vehicle (col. 10, lines 53-57: “The score monitor module 252 enables vehicle owners to actively monitor, through end user systems 256, the value of their vehicles, in order to, for example, determine the optimum point at which to sell their vehicle.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the source of value comprises a recommendation to sell the vehicles into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi”, Rybak et al., (US 2014/0040434 A1), hereinafter “Rybak” and Kator et al., (US 9,053,589 B1) hereinafter “Kator”.as applied to claim 46, further in view of Belady et al., (US 2012/0150552 A1) hereinafter “Belady”.
Claim 50:
Tripathi in view of Yi, Rybak and Kator is silent with regard to the following limitations. However Belady in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the source of value is operative to purchase a reward (¶ 0028: “such as offers to purchase products, rewards”);
Both Tripathi and Belady teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Belady teaches in ¶ 0133 “The efficiency-of-use module 202 can then use the data to compute an efficiency-of-use score. For example, suppose product 101 is a tire of a rental car. In this example, the pressure data could indicate that the tire and by extension the car is being stressed, which in turn could cause unreasonable wear-and-tear on one or more components of the vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Belady would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Belady to the teaching of Tripathi in view of Yi, Rybak and Belady would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the source of value is operative to purchase a reward into similar systems. Further, as noted by Belady “the user account 204 can be associated with one or more efficiency-of-use scores that reflect how efficiently the user 300 has used or is using a product 101 and/or ecological impact quantifications that reflect how much impact that use has on the environment.” (Belady, ¶ 0034).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623